                 Case 2:15-cr-00254-JCC Document 89 Filed 08/27/20 Page 1 of 2



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR15-0254-JCC
10                              Plaintiff,                    ORDER
11          v.

12   GREGORY MARK MOLLEY,

13                              Defendant.
14

15          This matter comes before the Court on the Government’s motion to seal Exhibit D to its
16   response to Defendant Gregory Mark Molley’s motion for compassionate release (Dkt. No. 82).
17   The Court starts from the position that “[t]here is a strong presumption of public access to [its]
18   files.” W.D. Wash. Local Civ. R. 5(g)(3); see Nixon v. Warner Commc’ns, Inc., 435 U.S. 589,
19   597 (1978). To overcome that presumption, the Government must show that there are
20   “compelling reasons” to seal Exhibit D. See Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d
21   1092, 1101 (9th Cir. 2016) (holding that the “compelling reasons” standard applies to any motion
22   that “is more than tangentially related to the merits of a case”). The Court finds compelling
23   reasons to seal Exhibit D, which contains sensitive and confidential information about Molley’s
24   victims that, if made public, could cause them irreparable harm. Accordingly, the court
25   GRANTS the Government’s motion to seal (Dkt. No. 82) and DIRECTS the Clerk to maintain
26   Docket Number 83 under seal until further order of the Court.


     ORDER
     CR15-0254-JCC
     PAGE - 1
              Case 2:15-cr-00254-JCC Document 89 Filed 08/27/20 Page 2 of 2




 1         DATED this 27th day of August 2020.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR15-0254-JCC
     PAGE - 2
